963 F.2d 367
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas D. CROOKS, Plaintiff-Appellant,andAdam L. GEIGER; James Joseph Rushing, Jr.; Joseph Anderson;Jerome Myers; Elliott O'Neal Ross; JohnnyHartwell, Plaintiffs,v.George KRAUSZ, Richland County Administrator in hisindividual and official capacity;  James A. McCauley,Director of Richland County Detention Center in individualand official capacities, Defendants-Appellees.
No. 91-7320.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 20, 1992Decided:  May 26, 1992

Thomas D. Crooks, Appellant Pro Se.
Before MURNAGHAN, WILKINS, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Thomas D. Crooks appeals the district court's order dismissing without prejudice this action brought under 42 U.S.C. § 1983 (1988).  Plaintiff's case was referred to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1988).  The magistrate judge recommended that relief be denied and advised Plaintiff that the failure to file timely objections to this recommendation could waive appellate review of a district court order based upon the recommendation.  Despite this warning, Plaintiff failed to object to the magistrate judge's recommendation.


2
The timely filing of objections to a magistrate judge's recommendation is necessary to preserve appellate review of the substance of that recommendation where the parties have been warned that failure to object will waive appellate review.   Wright v. Collins, 766 F.2d 841, 846 (4th Cir. 1985).   See generally Thomas v. Arn, 474 U.S. 140 (1985).  Plaintiff has waived appellate review by failing to file objections after receiving proper notice.  We accordingly affirm the judgment of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED